DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending, claims 13 and 15 are new. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, and 10-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Yabushita (U.S. 2014/0069663) in view of Rozniecki (U.S. 4,567,948).
With respect to claim 1, Butz discloses a fire extinguisher (abstract, paragraph 0059, figure 21) comprising: 
a nozzle portion (figure 21):
a fire-extinguishing agent supply means (paragraph 0059); and

wherein the metallic porous member (#104) is installed at an outlet portion (figure 21, #105/102) of a flow route of the gas type extinguishing agent formed in the nozzle portion (figure 21, the flow of fluid from 131 though 104 and out the nozzle),
wherein the metallic porous member includes an upstream porous member (141) and a downstream porous member (142), the downstream porous member being arranged on a downstream side of the upstream porous member relative to the flow route (figure 21, 142 downstream of 141), the downstream porous member having a larger diameter than that of the upstream porous member (figure 21). However, Yabushita fails to specifically disclose the supply means includes an agent storage container that is portable or that an adjuster is arranged inside the agent storage container, the adjust being equipped with a constant flow valve having a pressure reducing function and a flow control function. 
Rozniecki, discloses using the valve of a fire extinguishing container inside of the container itself (figure 1, the valve #36 inside the container #12), as the valve construction allows for obstruction free discharge path reduces turbulence and the resultant pressure drop in the extinguishant and increases both the discharge rate and throw distance (abstract). Disclosing that the valve controls pressure and flow, by opening and closing the space between the valve and its seat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the valve being inside a container as disclosed by Rozniecki as the supply of Yabushita, by utilize the construction of the valve/container of Rozniecki the device of 
With respect to claim 2, Yabushita as modified by Rozniecki discloses the nozzle portion is rigidly connected to the agent storage container (disclosed by Rozniecki as the device utilizes a rigid nozzle affixed to the agent storage container) and the container is portable (Rozniecki discloses a portable fire extinguisher).
With respect to claims 4 and 5, Yabushita as modified by Rozniecki discloses the nozzle portion has an opening diameter (figure 21, the opening in which #104 is located), but fails to disclose being of 50 mm or larger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the nozzle portion of Yabushita is 50 mm or larger, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). The instant application fails to disclose any specific criticality for the sizing being 50 mm or larger, and one of ordinary skill in the art would realize that a larger nozzle would allow for more gas to pass through it which would be further ideal for quickly putting out a fire (larger nozzle equating to larger flow area for fluid/gas to pass through). 
With respect to claims 7-8 and 10-11, Yabushita discloses the gas type fire-extinguishing agent mainly consists of an inert gas (paragraph 0001).
With respect to claim 13, Yabushita discloses pores of the downstream porous member each have a diameter which is smaller than that of pores of the upstream porous member (paragraph 0030 and 0092).


With respect to claim 15, Yabushita discloses an orifice plate (103) having passages therethrough (131/131a), each passage having a first opening on one side of the orifice plate (131) and a second opening on an opposite side of the orifice plate (131a),
wherein each first opening has a diameter which is larger than that of each second opening (figure 21, #131 being larger then 131a), and wherein the orifice plate is arranged such that the second openings of the passages face the upstream porous member (figure 21m #131 facing #141 of 104).

Claims 1, 3, 6-7,9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH073667U herein "JPH" in view of Yabushita (U.S. 2014/0069663) and Rozniecki (U.S. 4,567,948).
With respect to claim 1, JPH discloses a fire extinguisher (figure 5) comprising:
a nozzle portion (figure 8, at the end of #9):
a fire-extinguishing agent supply means (figure 8, #2) including an agent storage container (figure 8, #2): and
wherein at least the nozzle portion is portable (figure 8, the nozzle being at the end of a hose 9/12) so as to discharge a gas type fire-extinguishing agent toward an object to be extinguished (paragraph 0001 discloses the system using carbon dioxide), and the gas type fire extinguishing agent is supplied from the fire-extinguishing agent supply means (English translation: paragraph 0002), and an adjuster (figure 1, #2a) being equipped with a constant flow valve (paragraph 0002) having a pressure reducing function and a flow control function (paragraph 0002, being the function of the valve as it controls the flow and thus controls the pressure). However, JPH fails to disclose a metallic porous member in an outlet portion of the nozzle portion or that it is installed at an outlet portion of a flow 
Yabushita discloses, wherein the metallic porous member (#104) is installed at an outlet portion (figure 21, #105/102) of a flow route of the gas type extinguishing agent formed in the nozzle portion (figure 21, the flow of fluid from 131 through 104 and out the nozzle),
wherein the metallic porous member includes an upstream porous member (141) and a downstream porous member (142), the downstream porous member being arranged on a downstream side of the upstream porous member relative to the flow route (figure 21, 142 downstream of 141), the downstream porous member having a larger diameter than that of the upstream porous member (figure 21). However, Yabushita fails to specifically disclose the supply means includes an agent storage container that is portable or that an adjuster is arranged inside the agent storage container, the adjuster being equipped with a constant flow valve having a pressure reducing function and a flow control function. Yabushita, abstract, discloses such an installation is utilized for silencing the gas that is extinguishing form the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the injector head of Yabushita in the system of JPH, allowing the system to be silenced when extinguishing fluid from the injector head.
Rozniecki, discloses using the valve of a fire extinguishing container inside of the container itself (figure 1, the valve #36 inside the container #12), as the valve construction allows for obstruction free discharge path reduces turbulence and the resultant pressure drop in the extinguishant and increases both the discharge rate and throw distance (abstract).

With respect to claim 3, JPH discloses the fire-extinguishing agent supply means comprises an agent storage container (figure 8, #2), to which the nozzle portion is connected via a hose (figure 8, the hose #9), and the fire-extinguishing agent container is installed fixed (figure 1-8, discloses the tank #2 being fixed).
With respect to claim 6, JPH discloses the nozzle portion but fails to specify the opening diameter of 50mm or larger. Figure 7, discloses the nozzle#12, which compared to the other equipment in the system is of substantial size to lead one of ordinary skill in the art to realize its far larger then 50mm in diameter, but such dimensions in the system are never disclosed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a nozzle portion of larger then 50mm, since it has been held that where the general conditions of a claim are disclose din the prior art (having a nozzle), discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. It was already disclosed that such ranges are known in the prior art (see above rejection of claims 4 and 5) and such an opening being 50mm (or about 2 inches) would be obvious to allow for a desired flow rate to be sprayed from a nozzle.
With respect to claims 7, 9, and 12, JPH discloses the gas type fire-extinguishing agent mainly consists of inert gas (paragraph 0001, discloses carbon dioxide).

Response to Arguments/Amendments

Applicant’s arguments, see applicant’s arguments, filed 03/01/20201, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yabushita (U.S. 2014/0069663), being used as both a primary reference in the first 103 and a secondary teaching reference in the second 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752